Notice of Allowance
Claims 1-17 and 19-21 are allowed.

The following is an examiner’s statement of reasons for allowance: Examiner agrees with Applicant’s arguments. The cited prior art does not disclose, teach, or suggest the claimed invention as a whole.
Applicant argues that Primary reference Taminger does not disclose determining a thermal diffusivity of the solidified deposit in any way or for any purpose. Examiner agrees with Applicant.
The closest prior art would be Taminger et al (US 2010/0260410) Taminger teaches providing a substrate, providing a wire source, moving the electron beam gun and/or the wire feeder, melting the wire to form liquid phase metal on the substrate, cooling the liquid phase metal to form a solidified deposit, forming a molten pool on the solidified deposit, and adjusting a deposition process parameter for forming a subsequent molten pool on the substrate or solidified deposit. However, Taminger does not teach evaluating the thermal data to determine a thermal diffusivity of the solidified deposit behind or under the molten pool to identify at least one defect, or determining an adjustment configured to correct an anomaly in the deposit. 
The second closest prior art would be Liou et al (US 2016/014452). Liou teaches evaluating the thermal data to determine a thermal diffusivity of the solidified deposit which is different that evaluating the thermal data to determine a thermal diffusivity of the solidified deposit behind or under the molten pool to identify at least one defect.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761